Citation Nr: 1743100	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches associated with a traumatic brain injury (TBI).

2.  Entitlement to an effective date earlier than November 5, 2010, for the grant of service connection for migraine headaches associated with a TBI.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to December 2006.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction has since been transferred to the RO in Detroit, Michigan.

In May 2017, the Veteran and his spouse testified during a Board hearing in Detroit, Michigan before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDINGS OF FACT

1.  The Veteran's migraine headaches are productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran's claim for service connection for migraine headaches was received by VA on November 5, 2010, more than one year from separation from service.  No claim or communication was received before that date.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but not in excess thereof, for migraine headaches associated with a TBI have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for an effective date prior to November 5, 2010, for a grant of service connection for migraine headaches associated with a TBI have not been met.  38 U.S.C.A §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Increased Rating

The Veteran claims an increase to his 30 percent evaluation for his headaches associated with a TBI.  The Board notes that the Veteran is in receipt of a 0 percent rating for his TBI.  He appealed this rating but did not elect to perfect the appeal as to this issue in his March 2013 substantive appeal.  The scope of this decision is therefore limited to the rating for headaches only and no other TBI symptoms.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's headaches are rated as migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  His current 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over a period of several months.  The maximum rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

VA treatment records reflect that at a December 2010 consultation for his TBI the Veteran reported very severe headache pain that severely interfered with his work and basic function.  He received a trigger point injection.  In January 2011 he reported increased pain the day of the injection but 5-10 days of 85 percent relief thereafter.  He now reported symptoms once every 3 days instead of every other day.  He continued to receive trigger point injections.  In June 2011 he reported increasing fatigue and worsening sleep and was concerned that these symptoms were related to his trigger point injections. 

The Veteran underwent a VA examination in July 2011.  He reported that he had experienced headaches 6 days per week, but they have become less frequent since he started receiving trigger point injections which relieve pain at a level of 80 percent.  With the injections he reported experiencing headaches once to twice per week lasting one day.  He reported incapacitating headaches lasting 24 hours occurring 2-3 times per month.  He reported occasional dizziness and some photosensitivity, visual blurring, and nausea associated with the headaches.  He was able to function with his self-employed work and activities of daily living were not impaired.  He was diagnosed with migraine headaches mixed with muscle tension, posttraumatic headaches.

VA treatment records reflect that he continued to receive trigger point injections through December 2011.

In his January 2012 notice of disagreement the Veteran disputed the VA examiner's characterization of his headaches.  He reported that his headaches are severe and incapacitating, cause a decrease in ability to perform daily activities and work functions, and occur 3-4 times per week.

In his March 2013 substantive appeal, the Veteran reported that the trigger point injections he received prior to his VA examination had masked the pain of some of his headaches, and that these injections became less effective and he eventually stopped receiving them.  He reported intense migraines several times per week which were completely incapacitating and caused financial hardship.

VA treatment records reflect that in April 2014 the Veteran reported severe headaches.  He reported that these headaches were improved with chiropractic care and requested to receive such care through VA.

In a December 2015 statement, the Veteran's mother reported that he experiences migraines several times a week which paralyze him with pain and last days at a time. 

In a January 2016 statement, the Veteran reported that he gets intense headaches 3 times per week lasting an average 18-24 hours.  He rated the pain at 5-9/10.  He reported incapacitation through pain, nausea, hot flashes, dizziness, weakness, blurred vision, and clouded thinking, all of which caused functional loss.

In another January 2016 statement, the Veteran's spouse reported that he experiences debilitating migraine headaches 2-3 times per week rendering him unable to maintain proper employment.  She reported that he spends an entire day laying down trying to dispel his symptoms.  She stated that his medication masks the pain but affects his cognitive abilities and leaves him unable to do anything.

In a January 2016 letter, the Veteran's private chiropractor reported that the Veteran reports migraine headaches 3-4 times per week lasting up to one day.  The chiropractor stated that these headaches were debilitating in nature and caused grogginess, unclear thinking, a drop in physical and emotional energy, and a lack of general function.

In another January 2016, the Veteran's other private chiropractor reported that he had been treated for acute migraine episodes in March and July of 2015.  These episodes had resolved after treatment.

The Veteran underwent another VA examination in August 2016.  He reported headaches at least twice per week, which he medicated 5-8 times per month.  He was reluctant to use the medication because of side effects.  Pain was localized in the head and worsened with physical activity.  He reported nausea, changes in vision, and sensitivity to light and sound.  He reported that he leaves work early once per week due to pain.  The examiner found that the Veteran experienced prostrating attacks once per month, but did not have very prostrating and prolonged attacks productive of severe economic inadaptability.  

In an October 2016 statement, the Veteran disputed the examiners' finding that no economic hardship was caused by his headaches.  He explained that he was self-employed and largely able to adjust his hours to work around his headaches, but that his headaches nevertheless prevented him from earning more working for a company.  He also disputed his private chiropractor's assertion that his headaches had resolved.  He further stated that he stopped receiving the trigger point injections because, though they masked the pain initially, they eventually increased the intensity of his headaches.  He stated that he considering having headaches 8 times per month for 18-24 hours to be frequent and prolonged suffering.

At his May 2017 hearing, the Veteran reported headaches lasting 18-24 hours occurring 2-3 times per week.  He believed that the July 2011 VA examiner had mistakenly recorded this as 2-3 times per month.  He reported that these headaches render him unable to perform basic daily tasks and reduce his ability to be employed.  His spouse also stated that his headaches prevent him from engaging in a daily routine.  The Veteran explained that he was self-employed but did not consider his work to be full-time because of his headaches.

The Board finds that a 50 percent evaluation is warranted for the Veteran's migraine headaches.  His current 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over a period of several months.  The maximum 50 percent evaluation is available for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence is at least in equipoise as to whether his symptoms are more accurately described by the 50 percent criteria.  The Veteran has consistently and credibly reported prostrating headaches occurring far more often than once per month.  Additionally, his statements have effectively explained how his headaches have severely affected his ability to maintain employment.  While he is able to earn income, his economic adaptability is so constricted as to keep him from working in any structured environment.  Furthermore, the July 2011 examination report indicates that prior to the Veteran's trigger point injections his headaches occurred more often and were more intense.  His rating must therefore be based on the prior symptomatology reports, not reflecting improvement from medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  For these reasons, the Board finds that a 50 percent evaluation is warranted for the Veteran's migraine headaches.  This is the maximum evaluation available for headaches under Diagnostic Code 8100.

Effective Date

The Veteran seeks an effective date earlier than November 5, 2010, for an award of service connection for migraine headaches associated with a TBI.

The Board notes that this issue has not been certified for appeal.  It was addressed in a statement of the case issued January 2013.  The Board construes the Veteran's March 2013 substantive appeal broadly to include both the rating and effective date of his migraine headaches.  The issue is therefore before the Board and within the scope of this decision.

Generally, the effective date of an award of a service connection claim is the date of receipt of a claim or the date entitlement arose, whichever is later.  38 U.S.C.A § 5110(a); 38 C.F.R. § 3.400.  A claim filed within one year of separation from active service has an effective date of the day following separation.  38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing requesting determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

The Veteran was discharged from active duty in December 2006.  He served in the National Guard from December 2006 to November 2008.

The Veteran's claim was received by VA on November 5, 2010.  There is no indication in the record of any communication that can be construed as a claim before that date.

In his January 2012 notice of disagreement, the Veteran stated that his headaches have been present since his release from service and were noted at his separation examination.  He stated that he should therefore be service-connected effective as of separation.  

The Board finds that an effective date prior to November 5, 2010, is not warranted for the Veteran's grant of service connection for migraine headaches.  There is no evidence of any communication that may be construed as a claim communicated to VA prior to November 5, 2010, and this date falls more than one year after his separation from active service.  The Board recognizes the Veteran's reports that he experienced headaches related to service before this date.  These statements are credible, but an earlier effective date is nevertheless barred as a matter of law.  For these reasons, the Board finds that an effective date prior to November 5, 2010, is not warranted for the Veteran's grant of service connection for migraine headaches.


ORDER

An initial evaluation of 50 percent, but not in excess thereof, for migraine headaches associated with a TBI, is granted, subject to the laws and regulations governing the payment of VA benefits.

An effective date earlier than November 5, 2010, for the grant of service connection for migraine headaches associated with a TBI is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


